Citation Nr: 9932976	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-15 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for a status post 
laminectomy and diskectomy at L4-L5 with herniated disc, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1996 to November 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for a status post laminectomy and 
diskectomy at L4-L5 of herniated disc and assigned a 20 
percent disability rating.  By that decision, the RO also 
granted a temporary total evaluation for convalescence 
following treatment for a service-connected disability, 
effective from December 1996 to March 1997.  The veteran 
subsequently filed a timely Notice of Disagreement in which 
she requested an extension of her convalescence period and 
disagreed with the 20 percent disability rating assigned.

In December 1997, the RO issued a Statement of the Case 
regarding both of these issues.  In an attached letter, the 
RO informed the veteran that she had 60 days from the date of 
that letter or within the remainder of the one-year period of 
the date of the July 1997 rating decision in which to file 
her Substantive Appeal.  Thereafter, in July 1998, the RO 
issued a Supplemental Statement of the Case in which the RO 
granted an extension of the total rating for convalescence 
from March 1997 to May 1997.  In an attached letter, the RO 
now informed the veteran that her appellate rights did not 
expire until December 1998.  In a second letter issued in 
July 1998, the RO asked the veteran to specify whether the 
extension of her convalescence period to May 1997 satisfied 
her appeal as to that issue.  In a response received in 
September 1998, the veteran indicated that she only wished to 
continue her appeal as to the issue of entitlement to an 
increased rating.  Therefore, as the RO's July 1998 extension 
of the veteran's total rating for convalescence represented a 
full award of the benefit sought on appeal, the issue of 
entitlement to a temporary total convalescence for treatment 
of a service-connected injury is no longer before the Board 
on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

Furthermore, because the RO informed the veteran in the July 
1998 letter that her appellate rights would not expire until 
December 1998, the Board believes that her September 1998 
letter constituted a timely Substantive Appeal regarding her 
claim for an increased rating.  38 C.F.R. §§ 3.109, 20.200, 
20.202, 20.203, 20.302, 20.203 (1999).  Thus, the issue of 
entitlement to an increased evaluation for a status post 
laminectomy and diskectomy at L4-L5 of herniated disc is now 
properly before the Board on appeal.


REMAND

The veteran is seeking an increased rating for her status 
post laminectomy and diskectomy at L4-L5 with herniated disc, 
which is currently evaluated as 20 percent disabling pursuant 
to 38 C.F.R. § 4.71a,  Diagnostic Code 5293 (1999).  She 
essentially contends that her back and lower extremity 
symptoms are of greater severity than is contemplated by her 
currently assigned 20 percent disability rating.

As an initial matter, the Board notes that the veteran's 
claim of entitlement to an increased evaluation of her status 
post laminectomy and diskectomy at L4-L5 of herniated disc is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is awarded service connection for a disability 
and appeals the RO's initial rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Therefore, VA has a duty to assist the veteran with the 
development of evidence to support his claim.  38 U.S.C.A. § 
5107(a).  In accordance with this duty, and for the reasons 
and bases stated below, the Board finds that further 
evidentiary development is necessary before the veteran's 
claim can be properly adjudicated.

The record reflects that since filing her claim for service 
connection in January 1997, the veteran has been provided 
with several VA physical examinations.  However, the Board 
notes that the veteran's first two VA examinations were 
conducted immediately following a right L4-L5 laminotomy and 
diskectomy that was performed in December 1996.  The VA 
examiners determined that although the veteran was still 
severely impaired, she had shown a great deal of improvement 
following her surgery and was likely to continue to improve 
with appropriate rehabilitation.  Consequently, in March 
1998, an additional VA physical examination was provided to 
assess the progress of the veteran's condition since her 
surgery.  However, although the veteran reported that she had 
experienced significant improvement in her symptoms since 
surgery, the VA examiner noted that she was in the early part 
of a pregnancy at the time, which apparently interfered with 
the obtaining normal ranges of motion in her lower back.  Due 
to her pregnancy, the veteran's back was reportedly without 
extension and flexion was only to 45 degrees.  X-rays were 
not taken.

In light of the VA examiner's inability to obtain accurate 
findings during the March 1998 examination, and the 
likelihood of improvement noted during the veteran's earlier 
VA examinations, the Board finds that there is still a great 
deal of ambiguity in the record regarding the current 
severity of the veteran's low back disability.  Thus, the 
Board finds that a remand of this case is necessary so the 
veteran can be provided with another VA examination to 
determine the current severity of her status post laminectomy 
and diskectomy at L4-L5 with herniated disc.

Furthermore, the Board notes that in DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court held that in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Additionally, in a precedent opinion issued in 
December 1997, the General Counsel of the Secretary of VA 
specifically held that Diagnostic Code 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  See VAOPGCPREC 36-97.

In this case, the Board believes that inasmuch as the 
veteran's complaints primarily relate to pain and functional 
impairment in her back and because on VA examination, 
limitation of motion was identified, the considerations of 
38 C.F.R. §§ 4.10 and 4.40 must be adequately addressed and 
were not in the most recent VA examination. 

Therefore, this case is remanded for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may have 
treated the veteran for her back 
disability since December 1997.  After 
securing any necessary authorization from 
the veteran, the RO should contact these 
health care providers in order to attempt 
to obtain copies of those treatment 
records which have not been previously 
secured.  Regardless of whether the 
veteran responds, the RO should attempt 
to obtain any additional VA outpatient or 
hospital treatment records that might be 
pertinent to the veteran's claim.

2.  The veteran should be afforded 
another VA examination to determine the 
present severity of her back disorder.  
The veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  All indicated tests are 
to be performed and must include range of 
motion testing, to include description of 
ranges of motion of the lumbar spine and 
noting the normal range of motion.  Any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted.  Whether there 
is likely to be additional range of 
motion loss due to any of the following 
should also be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups.  The report of 
the examination should be associated with 
the veteran's claims folder.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  Then the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for a status post 
laminectomy and diskectomy at L4-L5 with 
herniated disc.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran need take no action unless otherwise notified.  
The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












